Title: To Alexander Hamilton from Otho H. Williams, 30 October 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Sir
Baltimore 30th October 1792

I have too much reason to expect that a decree in the Court of Chancery for this state will very soon make it necessary for me to provide for the payment of a considerable sum of Money, for which I became security, but which I cannot do, in due time, without disposing of the inconsiderable share I have in the public funds.
To my astonishment I have been told that I cannot dispose of my own funded Certificates (and it will be found upon a comparison of the books that I funded almost none but my own) without incurring a penalty under a certain act of Congress. Certainly this opinion is not correct. If it is am I not deprived of the use of property rendered sacred by the repeated voluntary obligations of Government; and may I not in effect, be eventually deprived of my liberty by the operation of such a law? For the want of that same property may expose me to a state Execution by which I may be legally locked in a Goal. If it is law it is not justice. But just or unjust I would not intentionally violate a law of Congress, if I could help it.
In the present case I am without an alternative, unless the Treasurer of the United States will take my Stock at “the lowest” market price which will afford me the plea of having received a debt. Surely it would not pertinaciously be called dealing in stock. Mr. Christopher Richmond my agent will call upon you and if the treasury does not purchase at present I will acknowledge it as a singular favor if you will instruct him how to conduct the business, if it be possible, so as to avoid a malicious prosecution
I have the honor to be Sir,
